Exhibit 10.31
Non-Qual Monthly After 1 yr Vest
DIGITALGLOBE, INC.
2007 EMPLOYEE STOCK PLAN
Stock Option Award Agreement
You are hereby awarded the following stock option (the “Option”) to purchase
Shares of DigitalGlobe, Inc. (the “Company”), subject to the terms and
conditions set forth in this Stock Option Award Agreement (the “Award
Agreement”) and in the DigitalGlobe, Inc. 2007 Employee Stock Option Plan (the
“Plan”). This Option may not be exercised until you have read this Agreement and
electronically accepted the award by pushing “Accept”.
By accepting this award, you agree to be bound by all of the Plan’s terms and
conditions, and all of the terms and conditions set forth below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).
1. Term of Option. Unless other specified in writing by the Company, the term of
the Option will expire at the earlier of 5:00 p.m. (M.D.T. or M.S.T., as
applicable) 10 years after the Grant Date.

                  Type of Stock Option:   Non-Qualified Stock Options
 
               
Number of Shares subject to Option:
      Option Exercise Price per Share:   $
 
           
 
               
Grant Date:
               
 
               
 
                Vesting Schedule:   (Establishes your rights to exercise this
Option with respect to the Number of Shares stated above, subject to any
shareholder approval requirement set forth in the Plan.)
 
                    25% on the first anniversary of the Grant Date, and 1/36th
of the remaining 75% thereafter on each of the first 36 monthly anniversaries of
the Grant Date (subject to your Continuous Service through each such date)

 

 



--------------------------------------------------------------------------------



 



Non-Qual Monthly After 1 yr Vest
2. Manner of Exercise. The Option shall be exercised in the manner set forth in
the Plan, using the exercise form required by the Committee. The amount of
Shares for which the Option may be exercised is cumulative; that is, if you fail
to exercise the Option for all of the Shares vested under the Option during any
period set forth above, then any Shares subject to the Option that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of the Option pursuant to Sections 2 and 5
of this Award Agreement and the terms of the Plan. Fractional Shares may not be
purchased.
3. Termination of Continuous Service. If your Continuous Service with the
Company is terminated for any reason, this Option shall terminate on the date on
which you cease to have any right to exercise the Option pursuant to the terms
and conditions set forth in Section 6 of the Plan.
4. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the acceptance of this Award, you may
expressly designate a beneficiary (the “Beneficiary”) to your interest in the
Option awarded hereby. You shall designate the Beneficiary by completing and
executing a designation of beneficiary agreement in the form required by the
Committee (the “Designation of Beneficiary”) and delivering an executed copy of
the Designation of Beneficiary to the Company’s HR Manager or such other person
designated by the Company in writing.
5. Restrictions on Transfer of Awards. This Award Agreement and the Option may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee. If the Committee permits any such transfer, any transferee
shall succeed and be subject to all of the terms of this Award Agreement and the
Plan.
6. Conditions on Issuance of Shares; Transfer Restrictions. Notwithstanding any
other provision of the Plan or of this Award Agreement, unless authorized by the
Committee in writing, any Shares issued pursuant to this Award Agreement shall
be non-transferable except in accordance with Section 7 above.
7. Taxes. You acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise (including taxes arising under
Sections 409A or 4999 of the Code), and that neither the Company nor the
Committee shall have any obligation whatsoever to pay such taxes; provided that
the Company’s obligation to withhold taxes with respect to the issuance of
Shares pursuant to exercise of the Option shall be satisfied by any method
acceptable to the Committee. In the event that any payment or benefit received
or to be received by you pursuant to the Plan or otherwise (collectively, the
“Payments”) would result in a “parachute payment” as described in Section 280G
of the Internal Revenue Code of 1986, as amended (or any successor provision),
notwithstanding the other provisions of this Award Agreement, the Plan, or any
other agreement or arrangement (but subject to any contrary provisions of any
separate unexpired written employment or other written agreement between you and
the Company), such Payments shall not, in the aggregate, exceed the maximum
amount that may be paid to you without triggering golden parachute penalties
under Section 280G and related provisions of the Internal Revenue Code, as
determined in good faith by the Company’s independent auditors. If any benefits
must be cut back to avoid triggering such penalties, they shall be cut back in
the priority order designated by the Company. If an amount in excess of the
limit set forth in this section is paid to you, you shall repay the excess
amount to the Company on demand, with interest at the rate provided for in
Internal Revenue Code Section 1274(b)(2)(B) (or any successor provision). The
Company and you agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties. The foregoing reduction, however, shall only apply
if it increases the net amount you would realize from Payments, after payment of
income and excise taxes on such Payments.

 

 



--------------------------------------------------------------------------------



 




Non-Qual Monthly After 1 yr Vest
8. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you generally shall be in writing and
generally shall be delivered electronically, personally, or by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Any notice or communication required or permitted by
any provision of this Award Agreement to be given by you must be in writing and
delivered personally or by certified mail, return receipt requested, addressed
to the Company’s HR Manager at its corporate headquarters. Each party may, from
time to time, by notice to the other party hereto, specify a new e-mail or
address for delivery of notices relating to this Award Agreement. Any such
notice shall be deemed to be given as of the date such notice is personally
delivered or properly mailed.
9. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
10. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 13 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code). Notwithstanding the foregoing, the Committee may, however, take any
action permitted by Section 11 of the Plan without your written consent.
11. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
12. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
13. Plan Governs. By accepting this Option award, you acknowledge that you have
reviewed the terms of the Plan as provided on this website or the Company’s
webite at http://dgportal/dms/CorporatePolicies/2007StkPlan.pdf and that your
Option is subject to all the provisions contained in the Plan, the provisions of
which are made a part of this Award Agreement and your Option is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan. In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.

 

 



--------------------------------------------------------------------------------



 




Non-Qual Monthly After 1 yr Vest
14. Investment Purposes. By accepting this Option award, you represent and
warrant that any Shares issued to you pursuant to your Options will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
15. Not a Contract of Employment. Nothing in this Award Agreement or the Plan
confers on you any right to continue an employment, service or consulting
relationship with the Company, nor shall it affect in any way your right or the
Company’s right to terminate your employment, service, or consulting
relationship at any time, with or without Cause. You are an at-will employee who
may be terminated at any time and for any or no reason. You further acknowledge
that the Company would not have granted this Option award to you but for these
acknowledgments and agreements.
16. Long-term Consideration for Award. By accepting this Option award you
acknowledge the terms and conditions set forth in Section 23 of the Plan and
that such terms are hereby incorporated by reference and made an integral part
of this Award Agreement. An invalidation of all or part of Section 23 of the
Plan, or your commencement of litigation to invalidate, modify, or alter the
terms and conditions set forth in this Section 19 of this Award Agreement or
Section 23 of the Plan, shall cause this Option award to become null, void, and
unenforceable. You further acknowledge and agree that the terms and conditions
of this Section and Section 23 of the Plan shall survive both (i) the
termination of your Continuous Service for any reason, and (ii) the termination
of the Plan, for any reason. You acknowledge and agree that the grant of Options
in this Award Agreement is just and adequate consideration for the survival of
the restrictions set forth herein, and that the Company may pursue any or all of
the following remedies if you either violate the terms of this Section or
Section 23 of the Plan or succeed for any reason in invalidating any part of it
(it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

  (i)  
declaration that the Award is null and void and of no further force or effect;
    (ii)  
recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;
    (iii)  
recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Award and sold or otherwise disposed of by
you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
You acknowledge and agree that your adherence to the foregoing requirements will
not prevent you from engaging in your chosen occupation and earning a
satisfactory livelihood following the termination of your employment with the
Company
17. Governing Law. The laws of the State of Colorado shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

 

 